Citation Nr: 1810009	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for a left knee strain.  

3.  Entitlement to a compensable disability rating for a left knee scar.  

4.  Entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1983 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and March 2006, September 2013, and November 2014 rating decisions of the RO in Denver, Colorado.  Jurisdiction of the matter remains with the RO in Denver, Colorado.  

In April 2005, the RO, in pertinent part, denied entitlement to a disability rating in excess of 20 percent for anterior cruciate ligament tears of the right knee based on instability, as well as entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee based on limitation of motion.  

In March 2006, the RO continued its April 2005 rating decision with regard to the Veteran's right knee disabilities.  

In September 2013, the RO, in pertinent part, granted service connection for left knee strain and degenerative joint disease status post harvesting of patella tendon graft, and assigned a disability rating of 10 percent, effective as of February 17, 2012, and decreased the disability rating for left knee scar from 10 percent to 0 percent, effective as of August 21, 2013.  The RO also denied entitlement to TDIU benefits.  

Finally, in November 2014, the RO, in pertinent part, granted service connection for major depressive disorder, and assigned a disability rating of 50 percent, effective as of February 21, 2014.  
With regard to the claim for entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities, historically, this claim was previously remanded by the Board in August 2008, April 2010, July 2011, February 2012, and in October 2012.  In August 2009, the Board granted an increased disability evaluation of 20 percent for degenerative changes of the right knee based on limitation of motion from March 29, 2005, through October 24, 2005, and from May 27, 2008.  At that time, the Board also denied the claim of entitlement to a disability evaluation in excess of 20 percent based on anterior cruciate ligament tears of the right knee based on instability.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  As such, when the matter returned to the Board, the only issue before the Board at that time was entitlement to an increased disability evaluation for right knee disabilities on an extraschedular basis.  Prior to adjudication by the Board, in a July 2013 rating decision, the RO granted a separate evaluation of 30 percent for limited extension of the right knee, effective as of November 30, 2012.  This decision was not appealed, and thus, was not before the Board.  

In August 2014, the Board denied entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities.  In September 2014, the Veteran appealed the Board's decision to the Court.  In February 2016, the Court issued a Memorandum Decision, which vacated the August 2014 Board's decision that denied entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities, and remanded the matter for further consideration and instructions consistent with the Court's Memorandum Decision.  

Subsequent to the August 2014 Board decision, the Veteran also appealed claims for entitlement to an increased rating for major depressive disorder, left knee strain, left knee scar, and entitlement to TDIU benefits.  In November 2016, the Board acknowledged that these issues had been perfected; however, as they had not yet been certified to the Board, the Board did not accept jurisdiction over those issues at that time.  The Board, however, remanded the issue of entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities for further development in light of the pending claims.  The issue is now again before the Board.  

Since the November 2016 Board remand, the record does not reflect that the appealed claims for entitlement to an increased rating for major depressive disorder, left knee strain, left knee scar, and entitlement to TDIU benefits have been certified to the Board.  Although not certified, because an appeal has been perfected for each of these claims and the RO has not indicated that it is undergoing any further development of the claims, the Board has properly taken jurisdiction of these claims.  Thus, the issues have been recharacterized accordingly on the title page to include all of the Veteran's appealed claims.  

In connection with the issue for entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities, the Veteran testified at a hearing at the RO in Denver, Colorado, in April 2009 before a Veterans Law Judge that is no longer employed with the Board.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  The Veteran was scheduled for an additional hearing, testifying before another Veterans Law Judge at the RO in Denver, Colorado, in August 2012.  A written transcript of this hearing has also been incorporated into the evidence of record.  In correspondence received in May 2016, the Veteran declined the opportunity for an additional hearing with regard to this particular issue.  

With regard to the claims for entitlement to an increased rating for major depressive disorder, left knee strain, left knee scar, and entitlement to TDIU benefits, the Board notes that in the substantive appeal for each of these issues, the Veteran requested a hearing.  In December 2016, the Veteran, through his representative, withdrew all pending hearing requests.  Therefore, a hearing has not been conducted for any of these claims, and the Board will proceed to adjudicate these claims currently on appeal.  

The Board further notes that prior to his current representation, the Veteran was represented by Disabled American Veterans (DAV).  VA received a signed VA Form 21-22 in March 2016, changing representation to Attorney Robert V. Chisholm.  


FINDINGS OF FACT

1.  The Veteran's major depressive disorder is characterized by no worse than occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's left knee disability has been manifested by limitation of motion with, flexion to 90 degrees and extension to 0 degrees; there is no evidence of instability, removal of semilunar cartilage, dislocated semilunar cartilage, and ankylosis, impairment of the tibia and fibula, or genu recurvatum.  

3.  The Veteran has one linear scar on his left knee; the scar is not painful or unstable.  

4.  The Veteran's disabilities of the right knee do not show such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected right knee disabilities are inadequate, even considering the collective impact of all the service-connected disabilities.  

5.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2017).  

2.  The criteria for establishing entitlement to a disability rating in excess of 10 percent for left knee strain have not been met, and no additional separate initial rating is warranted.  38 U.S.C. 
§§ 1155, 5103, 5103a (West 2012); 38 C.F.R. §§ 4.40, 4.44, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5256-5263 (2017).  

3.  The criteria for establishing entitlement to a compensable disability rating for a left knee scar have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.118, Diagnostic Code 7804 (2017).  

4.  The criteria for establishing entitlement to an increased evaluation for right knee disabilities on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5262 (2017).  

5.  The criteria for establishing entitlement to TDIU benefits have been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's November 2016 remand directives.  See Stegall, 11 Vet. App. 268, 271 (1998).  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

II.  Increased Rating Claims  

Schedular Rating  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A.  Major Depressive Disorder

The Veteran contends that he is entitled to an initial increased rating for his major depressive disorder, which is currently rated as 50 percent disabling pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9434.  This Diagnostic Code provides that major depressive disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 38 C.F.R. § 4.130.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

On VA examination in October 2014, the examiner provided a diagnosis of major depressive disorder.  With regard to the Veteran's current social functioning, the examiner noted that the Veteran divorced in 2000 after being married for 19 years.  The Veteran reported that his wife had an affair and left the marriage.  They had two daughters and two sons together.  The Veteran further reported that he had 10 grandchildren, but he only saw them on occasion.  He indicated that he was not really close to anyone at that time, and that his only friend was his brother.  

At the time of the October 2014 VA examination, the Veteran reported that he had more depressed days than good days.  The day prior to the examination, the Veteran reported that he was told that there was a benign tumor in his testicle, which heightened his anxiety and depression.  On a scale from 0 to 10, where 10 is the worst depression he has experienced, the Veteran stated that his depression had been a 10 for the last month.  He indicated that he felt as though everyone was happy except for himself.  He described passive suicidal ideation with no intent or planning.  He endorsed feelings of hopelessness about his physical condition deteriorating.  He also endorsed irritability, a short temper, and low frustration tolerance.  He described an inability to trust people.  His memory and concentration were not as sharp as they were previously.  In addition, the Veteran described chronic sleep impairment.  He reported that he has two to three hour increments of sleep, and only achieves between three and four hours of total sleep a night.  

On examination, the examiner noted that grooming and hygiene of the Veteran were good.  Eye contact was appropriate, and he was engaged and attentive during the evaluation.  The Veteran's mood appeared euthymic and affect was full ranging.  He did not exhibit any psychomotor abnormalities.  His speech was fluent, easily elicited, and normal in rate and volume.  Process of thought was organized and linear with no suggestions of thought disorder.  The Veteran did not report any delusional thinking, hallucinations, or manic type symptoms.  Level of insight and judgment appeared to be good.  However, the examiner noted that he struggled somewhat with recalling remote history events.  He described passive suicidal ideation, but denied any active suicidal ideation, intent, or planning.  The examiner noted that there were no indications to suggest imminent safety risk.  

Based on the examination findings, the examiner noted that other than the diagnosed major depressive disorder, no other mental conditions were apparent.  The examiner further noted that there had not been any significant traumas.  Thought processes and communication were not impaired.  Social functioning and employment were impacted by irritability and social withdrawal.  The examiner indicated that prognosis for improvement was estimated to be guarded based on chronicity of physical conditions.  The examiner concluded that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  

On VA examination in April 2017, the examiner noted the Veteran's current diagnosis of major depressive disorder.  No other mental diagnoses were noted.  The examiner noted that the Veteran lived alone, and that had been divorced since 2000.  The Veteran reported that his 26-year-old son, his son's wife, and two grandchildren lived locally.  He further indicated that his son was a big support to him.  He also reported that he had one friend; however, he indicated that he alienated this person after yelling at him.  

The examiner noted that since the previous evaluation in October 2014, the Veteran had not been psychiatrically hospitalized.  He continued with medical management by his doctor at Aurora Outpatient Clinic.  He previously had a counselor, but was no longer involved in individual therapy.  The Veteran reported that in September 2015, he had suicidal thoughts and plan of taking his pain medications; however, he further reported that he had not made a suicide attempt.  

In addition, the examiner noted that the Veteran continued with steady symptoms of moderate depression.  The Veteran described sadness, anhedonia, loss of interest, lack of pleasure, problems with sleep, fatigue, overeating, feeling bad about himself, problems concentrating, and thoughts of being better off death without current or active suicidal ideation, intent, and plan.  

A mental status evaluation revealed that the Veteran had good grooming and hygiene.  He was dressed appropriately for age, weather, and situation.  Interpersonally, he was talkative and pleasant.  His mood was mildly dysthymic with congruent and wide-ranging affect.  He was felt to be a good historian.  He was not suicidal or homicidal.  

Based on the evaluation, the examiner noted that from a psychiatric standpoint, the Veteran retained cognitive, emotional, and behavioral capacity to engage in at least simple tasks in a loosely supervised environment.  Due to his depression and its effects on his concentration, including ruminative thought processes, the examiner indicated that the Veteran would need an environment that was free of distraction and where he had external motivations in place to continue to engage in tasks.  The examiner concluded that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  

Based on the foregoing, the Board finds that at no point during the period on appeal is the service-connected major depressive disorder shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Veteran's symptoms were not of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges his reports of passive suicidal ideation; however, this symptom alone does not support the assignment of a 70 percent rating.  Notably, both the October 2014 and April 2017 VA examiners noted that the Veteran's symptoms demonstrated occupational and social impairment with reduced reliability and productivity.  Additionally, the April 2017 VA examiner noted that the Veteran had not been psychiatrically hospitalized since his last evaluation.  Furthermore, the examiner noted that the Veteran previously had a counselor, but was no longer involved in individual therapy.  Furthermore, with respect to social functioning, the record reflects that the Veteran is socially withdrawn, but he has reported good relationships with his son, daughter-in-law, grandchildren, and brother.  

As discussed above, the Veteran does demonstrate some aspects of difficulty in adapting to stressful circumstances.  However, when considering the totality of all the evidence, as instructed by Mauerhan and Vazquez-Claudio, the Veteran's overall symptoms do not support the assignment of a disability rating in excess of 50 percent.  

Accordingly, the Board finds that an initial rating in excess of 50 percent for major depressive disorder is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran as competent and credible evidence in support of the claim.  However, as it pertains to the overall impairment of social and occupational functioning, the Board places greater probative weight on the mental status examinations and clinic impressions of the VA examiners who have greater training and expertise in evaluating impairment associated with a psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b).  

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's major depressive disorder, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an increased rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.§°5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.  

B.  Left Knee Disabilities

i.  Left Knee Strain

The Veteran's left knee strain is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2017).  In this case, Diagnostic Code 5010-5260 reflects consideration of the effects of traumatic arthritis (5010) and limited flexion (5260).  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2017).  

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran asserts that a higher rating is warranted for his left knee strain.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id at Diagnostic Code 5261.  

The Board must also consider other diagnostic codes that relate to the knee.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a.  

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Id at Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

On VA examination in November 2012, the examiner noted a diagnosis of degenerative joint disease status post harvesting of patella tendon graft of the left knee.  The Veteran reported that flare-ups with the left knee occurred once per week, where pain increased to an 8 out of 10, lasting a few hours.  The Veteran further reported that this was triggered by prolonged walking or standing.  Range of motion testing revealed flexion to 130 degrees (with pain at 110 degrees), and extension to 0 degrees.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  As such, there is evidence of some limited motion upon flexion of the left knee.  The examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  

On VA examination in April 2017, the Veteran reported medial joint line pain, and that when he taps his patella, it feels like "needles".  He further reported feelings of instability and stated that his knee "pops and grinds".  The Veteran indicated that his left knee worsens with walking and bending/squatting.  The Veteran did not report flare-ups.  Range of motion testing revealed flexion from 0 to 90 degrees, and extension from 90 to 0 degrees.  The examiner noted that the range of motion itself did not contribute to functional loss.  The examiner further noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran did not exhibit muscle atrophy or ankylosis of the left knee.  Joint stability testing revealed that there was no joint instability.  
After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's left knee disability is not warranted at any time during the pendency of this appeal.  In this regard, the findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  At worst, the Veteran has had flexion from 0 to 90 degrees and extension from 90 to 0 degrees.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted.  Moreover, it follows that assignment of separate ratings for both flexion and extension of the knees is not warranted here, given that neither has been shown to a compensable level.  See VAOPGCPREC 9-2004 (September 17, 2004).  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee, dislocated or removal of symptomatic semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  38 C.F.R. 
§ 4.71a.  As such, separate ratings are not warranted under Diagnostic Codes 5256, 5258-59, 5262, or 5263.  See 38 C.F.R. § 4.71a.  

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  In the present case, the Veteran's pain has been considered in the application of the current 10 percent disability rating under Diagnostic Code 5010-5260.  As such, any assignment of a separate disability rating based purely on painful motion would result in "pyramiding."  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Finally, the Board recognizes that the Veteran believes that he is entitled to a higher evaluation for his service-connected left knee disability.  However, the Veteran has not provided VA with any evidence, and the record does not contain any evidence, to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as the degree of severity of his service-connected left knee disability.  The record does not contain any competent evidence to demonstrate that the Veteran meets the criteria for a higher or separate rating under any applicable code under the rating schedule.  As such, the Veteran's assertions fail to demonstrate that a higher rating is warranted at any time during the pendency of this appeal.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for a left knee disability during the period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. 
§ 3.102.  

ii.  Left Knee Scar

The Veteran asserts entitlement to a compensable rating for his left knee scar, currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 for unstable or painful scars.  He has not specifically alleged any symptoms or other reasons why he feels a compensable rating is warranted.  The Board notes that the Veteran's left knee scar was initially assigned a 10 percent disability rating.  As previously noted, in a September 2013 rating decision, the RO decreased the disability rating from 10 percent to the current noncompensable evaluation.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. 

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  
38 C.F.R. § 4.118.  

In considering alternate Diagnostic Codes, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  
38 C.F.R. § 4.118.  

Under Diagnostic Code 7802, burn scars and scars of other causes not of the head, face, or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  10 percent is the only rating assignable under Diagnostic Code 7802.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7802.  

Diagnostic Code 7802 includes two note provisions:  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.  

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign, a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.  

On VA examination in November 2012, the examiner noted that the Veteran was diagnosed with a single linear scar on the left knee.  It was noted to be 11 centimeters (cm) in length and 1 cm wide.  The examiner noted that the scar was nontender, deep, skin colored, stable, smooth and without elevation or depression, skin breakdown, ulceration, underlying tissue loss, asymmetry, disfigurement, or restrictive of range of motion.  The examiner further noted that the scar was not painful.  

The Veteran was afforded another VA scar examination in April 2017.  The examination report reflects a diagnosis of one linear scar on the left knee.  There were no scars or disfigurement of the head, face, or neck.  It was noted that the linear scar on the left knee was 11 cm in length.  The examiner noted that the scar was not painful.  The examiner further noted that there were no superficial non-linear or deep non-linear scars to the left knee.  The examiner concluded that there was no objective functional impairment due to the Veteran's left knee scar.  

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examinations.  

After review, the Board finds that the evidence is against a compensable evaluation for the Veteran's left knee scar.  As the Veteran's left knee scar is not painful or unstable, a compensable rating is not warranted under Diagnostic Code 7804.  Additionally, the Veteran does not have any deep non-linear scars.  The criteria for a higher rating under Diagnostic Codes 7801 or 7805 are therefore not met.  
38 C.F.R. § 4.118.  Further, the Veteran does not have any superficial non-linear scars.  As such, a 10 percent rating under Diagnostic Code 7802 is not warranted.  

Lastly, Diagnostic Code 7800 does not provide an avenue for a higher evaluation, as it only pertains to scars of the head, face, or neck.  38 C.F.R. § 4.118.  

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent belief that his scars disability is worse than the assigned noncompensable rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints (to the extent the Veteran has made such complaints).  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's left knee scar throughout the entire appeal period.  As the preponderance of evidence weighs against the Veteran's claim for a higher evaluation, the benefit of the doubt rule is not applicable to the Veteran's appeal, and the appeal must therefore be denied.  See 38 U.S.C. § 5107 (b).  

Extraschedular Consideration of Right Knee Disabilities

The Veteran contends that he is entitled to higher evaluations for his service-connected right knee disabilities on an extraschedular basis.  Specifically, the Veteran asserts that the schedular criteria do not adequately contemplate the collective impact of his service-connected disabilities and that the Veteran's disability picture exhibits other related factors, such as marked interference with employment.  

Presently, the Veteran is service-connected for limited extension of the right knee (rated as 30 percent disabling), medial collateral and anterior cruciate ligament tear of the right knee residuals (rated as 20 percent disabling), and degenerative changes of the right knee (rated as 20 percent disabling).  Therefore, the Veteran has a combined evaluation of 60 percent for the right lower extremity alone.  See 
38 C.F.R. § 4.25, Table I.  As such, the Veteran is now in receipt of the maximum schedular evaluation available for the right lower extremity, as a higher rating would exceed the amputation rule.  See 38 C.F.R. § 4.68.  It is the Veteran's contention that, nonetheless, his disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

For rating purposes, ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service ("Director") upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b), 4.16(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."  

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.  

If these two elements are met, the case must be referred to the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

The Board acknowledges that pursuant to various Board remands, the Veteran's claim was referred to the Director for consideration.  The Director provided administrative decisions in January 2013, June 2015, November 2016, and December 2016.  Each decision denied entitlement to extraschedular benefits for the Veteran's service-connected right knee disabilities.  However, while the Director's extraschedular decisions may serve to inform the Board's review, the decisions are not evidence.  These decisions are reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C. 
§ 7104(a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App. at 428.  

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.  

The Court has set out three elements, based on the language of 38 C.F.R. 
§ 3.321(b) (1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, as set forth in the Court's February 2016 Memorandum Decision, analyses for the first and second steps of Thun need not be discussed, as they have already been completed by the Director several times.  Thus, pursuant to the Court's February 2016 Memorandum Decision, the remaining task presently before the Board is the third step of Thun.  

The Board has reviewed all of the evidence relating to the Veteran's right knee disabilities and finds that the schedular criteria adequately encompass the severity of his right knee disabilities during the pendency of the claim.  

The Veteran was originally afforded a VA examination in March 2005.  The Veteran described symptoms such as giving way, pain, grinding and swelling.  His pain was noted to exist on a regular basis.  This condition impacted his usual occupation in that he had difficulty doing any heavy lifting and carrying at work.  The Veteran reported that this was one of the reasons he was not working.  Examination revealed the knee to lack 5 degrees of extension and it had flexion to 130 degrees.  There was increased pain with full extension.  There was also crepitus.  The Veteran was diagnosed with mild to moderate instability, chronic.  There was an additional 10 degree loss of motion when factoring functional loss.  

The record also contains a private evaluation report dated May 2005.  According to this report, the Veteran had a good range of motion and was able to walk without a limp.  

The Veteran underwent an additional VA examination in October 2005.  It was noted that the Veteran was presently not working.  The Veteran reported that the main reason he was not working was because he was unable to pass the physical for a driver's license as a truck driver due to his knee.  The Board notes, however, that a July 2005 decision from the Colorado Department of Labor and Employment indicates that the Veteran stopped working as a truck driver following his being injured on the job site.  The Veteran was then offered a position as a fork lift operator until his job was outsourced.  

The Veteran also reported that he was able to sit for 2 to 3 hours at a time and was able to use his hands with multiple movements.  He was also able to walk 2 blocks without much difficulty.  Examination revealed the right knee to be larger than the left.  Extension was normal to 0 degrees and flexion was limited to 120 degrees.  There was no evidence of instability.  The Veteran was diagnosed with degenerative arthritis with a past history of a medial collateral ligament tear and an anterior cruciate ligament tear.  The examiner concluded in a December 2005 addendum that the Veteran would be able to perform sedentary work like at a desk and he could do movement with his hands for 2 to 3 hours per day.  He could also stand for 1 to 2 hours, walk for short distances and lift 10 pounds for about one hour per day.  

An October 2006 VA treatment note continues to reflect right knee pain.  Another October 2006 treatment note reflects swelling for the past few days with increased pain.  VA also received a statement from the Veteran's employer dated April 2007 noting a grinding sound when the Veteran ascended the stairs.  The Veteran was also seen for a physical therapy evaluation in June 2007.  This revealed right knee pain.  The Veteran was noted to presently be a dock loader with a trucking company.  The Veteran also reported that the knee would buckle without falls.  He denied locking.  

An additional examination was performed in December 2006.  The Veteran complained that his knee would swell and that it felt stiff on a daily basis.  He also reported always having some degree of pain in the knee.  He estimated that he could walk 1 city block and stand for 15 minutes.  However, he could sit for an unlimited period of time.  He also reported that the knee felt a bit unstable.  Range of motion testing revealed extension to 0 degrees and flexion to 105 degrees.  There was some crepitus.  The Veteran was diagnosed with right knee degenerative joint disease.  

The Veteran also submitted documentation from his employer dated September 2007.  According to this note, the Veteran missed 5 days of work in a 10 month period, resulting in a written warning regarding the attendance policy.  The Veteran's VA physician authored a statement to his employer dated October 2007, noting that the Veteran had severe degenerative arthritis in both knees and would need to periodically be seen in the orthopedic clinic and be seen by his primary care provider two to three times per year.  

Nonetheless, an April 2008 statement from the Veteran's employer notes that the Veteran had been a full-time permanent employee since February 2007.  An April 2008 statement from the Veteran's prior employer notes that he had been an employee as a dockworker from August 2006 to February 2007.  

The Veteran underwent an additional VA examination in May 2008.  The Veteran reported that he had been told he needs a knee replacement.  He described symptoms of pain, popping, swelling, giving way and locking.  He described the severity of these symptoms as moderate to severe.  However, he could dress, eat, write, and drive without assistance.  He could walk for approximately 30 minutes without any pain and sit for about an hour.  He also reported difficulty with weightlifting and stair climbing, although it was noted that the Veteran could perform his regular occupation as a truck driver.  He reported that his employer would cut him some slack and he had not missed work time because of his knee.  Examination revealed crepitus, mild effusion and mild varus alignment.  There was 3 degrees of lost extension and flexion was to 125 degrees.  The examiner diagnosed the Veteran with moderate arthritis of the right knee and that this condition would confine the Veteran to light duty to moderate duty type of occupations.  Very heavy work on a regular basis would be difficult on this Veteran.  The Veteran reported worsening right knee pain upon treatment in July 2008.  

In November 2009, the Director of Compensation and Pension Service determined that the evidence did not establish that the Veteran's service-connected right knee disabilities were more disabling than anticipated in the currently assigned schedular evaluations.  It was noted that the Veteran had a bachelor's degree in music.  

An additional opinion was provided by the Director in September 2010.  The Veteran testified in April 2009 that he was let go from his job as a truck driver "because they got rid of the truck driving job."  While the Veteran later worked in a warehouse, he indicated that he could not pass the examination for a commercial driving license due to his knees.  He reported having undergone seven surgeries during service and that he had a bachelor's degree in music.  It was noted that in October 2007, the Veteran indicated that his true vocation was in music and that he taught music at his church, played bass guitar and piano and sang in a PBS special.  As such, the Director did not find that entitlement to extraschedular evaluations was warranted as the Veteran had not indicated any impairment in the field of music.  

An additional opinion was provided in November 2011.  It was noted that the Veteran had been working as a truck driver until he failed a physical and lost his job due to service-connected disabilities.  However, it was again noted that the Veteran testified in April 2009 that they let him go because they got rid of the job he had been presently holding.  He had also undergone an unusual number of hospitalizations, including seven surgeries and at least one emergency room visit.  As such, it was determined that the Veteran's disability picture demonstrated both marked interference with employment and frequent hospitalizations so as to render impractical the application of the regular schedular standards.  It was noted that while there was a history of hospitalization, post-service hospitalization in October 1994, June 1995, March 1997, February 1998 and June 1998 could hardly be described as frequent.  The evidence did not establish that the Veteran's right knee disabilities presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Finally, for each of the five post-service hospitalizations, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30.  As such, entitlement to an extraschedular evaluation was not established.  

On VA examination in November 2012, the examiner noted that the Veteran was suffering from moderate to severe degenerative joint disease with instability status post multiple ACL/MCL reconstructions.  The Veteran reported a daily throbbing type of pain with locking and stiffness.  He also endorsed instability, stating that he could feel the knee shift with prolonged walking and sitting.  He was able to perform basic activities of daily living, such as dressing, eating, writing, cooking and attending to his personal hygiene.  He was also capable of driving and had no limitations with sitting.  He reported that he could only stand for 30 minutes, walk for 3 blocks, and climb one flight of stairs.  He also reported being limited to lifting no more than 25 pounds due to a back disability.  The Veteran reported that he had not worked since 2009 and that he began attending college in the spring of 2010 to study business management.  Examination revealed flexion to 85 degrees (with pain at 55 degrees) and extension to 10 degrees (limited to 15 degrees due to pain).  The examiner concluded that the Veteran's knee disability resulted in occupational impairment.  He had been unable to find a job in truck driving, although the Veteran reported he could drive a truck as long as he could take breaks and did not have to drive long distances.  It was also noted that the Veteran had been unable to find a job in the recording/music industry, despite having a degree in this area.  However, the Veteran's right knee condition did not prevent him from working in this area.  Rather, he had just been unable to find a job in that field so far.  As such, the examiner opined that the Veteran's right knee condition did not prevent him from obtaining full-time employment.  It would be best if he had a sedentary type job that did not require prolonged standing or walking.  

Finally, the Director prepared an opinion in June 2013.  It was noted that the evidence revealed that the Veteran had been continually treated for his right knee condition.  Despite the symptomatology described by the Veteran upon examination in November 2012, he indicated that he was able to drive, conduct activities of daily living, stand for 30 minutes, walk 3 blocks and sit for an unlimited amount of time.  There had been no hospitalizations for the right knee since 2008.  It was concluded that the evidence did not present an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The Veteran had not been hospitalized for the right knee since 2008.  He did participate in physical therapy for a short time in 2010 and he was seen in the emergency room in December 2011.  The evidence also did not show marked interference with employment, as the VA examiner opined that the Veteran could continue to drive a truck with some restrictions.  Sedentary work had also not been shown to be precluded.  The Veteran had a college degree, and although he had not currently found work in this area, this was not due to his right knee disability precluding such employment.  Furthermore, sedentary work in other fields that could be obtained with a college degree had not been shown to be precluded as a result of service-connected disabilities.  As such, entitlement to an extraschedular rating was not warranted.  

The Veteran was most recently afforded a VA examination of the right knee in April 2017.  The Veteran reported that his knee pain was "inside the knee, outside the knee, in the front, and along the sides".  The Veteran also reported a fall "a few weeks ago" which increased his superoanterior knee pain.  He indicated that his knee was swollen and felt very tight in the joint and unstable.  He also stated that he has difficulty and pain with bending/extending the knee joint.  He reported that the knee "shifts, pops, and grinds".  He also reported that he could walk up to 3/4 of a block with his cane and knee braces, and that he could stand for about 5 minutes.  The Veteran further reported that he could not squat, kneel/crawl, climb ladders, and also that he could not climb stairs without his cane and a handrail.  Examination revealed flexion from 15 to 50 degrees and extension from 50 to 15 degrees.  Pain was noted on examination.  The examiner noted that the Veteran's knee condition did not cause functional impairment of extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner concluded that the Veteran's knee disability resulted in occupational impairment; however, the examiner indicated that the Veteran was able to perform seated/sedentary tasks.  

The Board finds that the evidentiary record fails to demonstrate any exceptional or unusual disability picture for the service-connected right knee disabilities that renders application of the regular rating criteria as impractical.  The Board notes that the referenced administrative decisions provided by the Director have been reviewed in making the Board's decision; however, the Board has not relied upon these administrative decisions as evidence.  As noted above, these decisions are reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Based on the above-discussed medical evidence, the Veteran's symptoms associated with his right knee disabilities are explicitly considered or reasonably contemplated by the regular rating criteria and extraschedular ratings are not warranted.  In other words, the Veteran's service-connected right knee disabilities are individually and appropriately rated under the regular rating criteria.  

Additionally, the Veteran's service-connected right knee disabilities do not present an exceptional disability picture with related factors such as marked inference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b) (1).  While the Board recognizes that the Veteran suffers from a significant degree of impairment due to his right knee disabilities, the Board notes that some degree of occupational impairment is inherent in the already assigned schedular evaluations.  In addition, 
there is no evidence of periods of hospitalization of sufficient frequency as to render the assigned schedular evaluations inadequate.  As previously noted, there is a history of post-service hospitalization in October 1994, June 1995, March 1997, February 1998 and June 1998.  This is not evidence of hospitalization of such frequency as to render the rating inadequate, as the hospitalization was sporadic and spread out over a number of years.  Thus, the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b) have not been met.  

While the Veteran alleges that he has had an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, the impact on employment as well as his hospitalizations have already been considered and compensated in the assignment of the schedular ratings.  

In addition, as previously stated, the Veteran has a combined evaluation of 60 percent for the right lower extremity alone.  See 38 C.F.R. § 4.25, Table I.  As such, the Veteran is now in receipt of the maximum schedular evaluation available for the right lower extremity, as a higher rating would exceed the amputation rule.  See 
38 C.F.R. § 4.68.  The amputation rule provides that a rating in excess of 60 percent is not warranted unless the Veteran's disability is comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  Based on the above evidence, the Veteran's symptoms have not been shown to equate to amputation of the thigh at the upper third as he still has considerable use of the lower extremity.  Moreover, the April 2017 VA examiner indicated that the Veteran did not have functional impairment of the severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Based on the available evidence, the Board finds that it does not present an unexpected, exceptional, or unusual disability picture for status-post total knee replacement.  The Board can find nothing to indicate that the disability picture is not contemplated by the currently assigned combined 60 percent disability rating at any point during the pendency of the appeal.  Since the rating criteria are adequate, the assignment of an extraschedular rating is not warranted.  

Finally, the Veteran, through his representative, indicates in his August 2016 statement that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  To the extent that the Veteran asserts that the collective impact or combined effect of his service-connected disabilities present an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board finds that the evidence weighs against such assertion.  In addition to the service-connected right knee disabilities, the Veteran is also service-connected for major depressive disorder, left knee strain, and left knee scar.  As determined above, the schedular criteria adequately contemplate the Veteran's symptoms associated with his right knee disabilities.  In addition, as also discussed above, the Veteran's symptoms associated with his major depressive disorder and left knee disabilities adequately contemplate the Veteran's associated symptoms.  

Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular evaluation for right knee disabilities must be denied.
III.  Entitlement to TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service connected for major depressive disorder (50 percent disabling, effective as of February 21, 2014), limited extension of the right knee (30 percent disabling, effective as of November 30, 2012), medial collateral and anterior cruciate ligament tear of the right knee residuals (20 percent disabling, effective as of February 11, 2002), degenerative changes of the right knee (20 percent disabling, effective as of May 27, 2008), left knee strain (10 percent disabling, as of February 17, 2012), left knee scar (0 percent disabling, effective as of August, 21, 2013), and comminuted fracture distal phalanx of the left fifth finger (0 percent disabling, effective as of August 19, 1999).  Combined total ratings were 70 percent from November 30, 2012; 70 percent from August 21, 2013; and 80 percent from February 21, 2014.  

Thus, the schedular criteria for TDIU were met as of November 30, 2012.  

Accordingly, the remaining issue is whether the Veteran's service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b) (2017).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The Veteran has primarily alleged that he is unable to maintain substantially gainful employment as a result of his service-connected right knee disabilities.  

As noted above, the Veteran was afforded several VA examinations for his right knee disabilities.  The Veteran was originally afforded a VA examination in March 2005.  The Veteran described symptoms such as giving way, pain, grinding and swelling.  His pain was noted to exist on a regular basis.  This condition impacted his usual occupation in that he had difficulty doing any heavy lifting and carrying at work.  The Veteran reported that this was one of the reasons he was not working.  Examination revealed the knee to lack 5 degrees of extension and it had flexion to 130 degrees.  There was increased pain with full extension.  There was also crepitus.  The Veteran was diagnosed with mild to moderate instability, chronic.  There was an additional 10 degree loss of motion when factoring functional loss.  

The Veteran underwent an additional VA examination in October 2005.  It was noted that the Veteran was presently not working.  The Veteran reported that the main reason he was not working was because he was unable to pass the physical for a driver's license as a truck driver due to his knee.  The Board notes, however, that a July 2005 decision from the Colorado Department of Labor and Employment indicates that the Veteran stopped working as a truck driver following his being injured on the job site.  The Veteran was then offered a position as a fork lift operator until his job was outsourced.  

The Veteran was diagnosed with degenerative arthritis with a past history of a medial collateral ligament tear and an anterior cruciate ligament tear.  The examiner concluded in a December 2005 addendum that the Veteran would be able to perform sedentary work like at a desk and he could do movement with his hands for 2 to 3 hours per day.  He could also stand for 1 to 2 hours, walk for short distances and lift 10 pounds for about one hour per day.  

An additional examination was performed in December 2006.  The Veteran complained that his knee would swell and that it felt stiff on a daily basis.  He also reported always having some degree of pain in the knee.  He estimated that he could walk 1 city block and stand for 15 minutes.  However, he could sit for an unlimited period of time.  He also reported that the knee felt a bit unstable.  Range of motion testing revealed extension to 0 degrees and flexion to 105 degrees.  There was some crepitus.  The Veteran was diagnosed with right knee degenerative joint disease.  

The Veteran also submitted documentation from his employer dated September 2007.  According to this note, the Veteran missed 5 days of work in a 10 month period, resulting in a written warning regarding the attendance policy.  The Veteran's VA physician authored a statement to his employer dated October 2007, noting that the Veteran had severe degenerative arthritis in both knees and would need to periodically be seen in the orthopedic clinic and be seen by his primary care provider two to three times per year.  

Nonetheless, an April 2008 statement from the Veteran's employer notes that the Veteran had been a full-time permanent employee since February 2007.  An April 2008 statement from the Veteran's prior employer notes that he had been an employee as a dockworker from August 2006 to February 2007.  

The Veteran underwent an additional VA examination in May 2008.  The Veteran reported that he had been told he needs a knee replacement.  He described symptoms of pain, popping, swelling, giving way and locking.  He described the severity of these symptoms as moderate to severe.  However, he could dress, eat, write, and drive without assistance.  He could walk for approximately 30 minutes without any pain and sit for about an hour.  He also reported difficulty with weightlifting and stair climbing, although it was noted that the Veteran could perform his regular occupation as a truck driver.  He reported that his employer would cut him some slack and he had not missed work time because of his knee.  Examination revealed crepitus, mild effusion and mild varus alignment.  There was 3 degrees of lost extension and flexion was to 125 degrees.  The examiner diagnosed the Veteran with moderate arthritis of the right knee and that this condition would confine the Veteran to light duty to moderate duty type of occupations.  Very heavy work on a regular basis would be difficult on this Veteran.  The Veteran reported worsening right knee pain upon treatment in July 2008.  

The Veteran testified in April 2009 that he was let go from his job as a truck driver "because they got rid of the truck driving job."  While the Veteran later worked in a warehouse, he indicated that he could not pass the examination for a commercial driving license due to his knees.  He reported having undergone seven surgeries during service and that he had a bachelor's degree in music.  It was noted that in October 2007, the Veteran indicated that his true vocation was in music and that he taught music at his church, played bass guitar and piano and sang in a PBS special.  

On VA examination in November 2012, the examiner noted that the Veteran was suffering from moderate to severe degenerative joint disease with instability status post multiple ACL/MCL reconstructions.  The Veteran reported that he had not worked since 2009 and that he began attending college in the spring of 2010 to study business management.  Examination revealed flexion to 85 degrees (with pain at 55 degrees) and extension to 10 degrees (limited to 15 degrees due to pain).  The examiner concluded that the Veteran's knee disability resulted in occupational impairment.  He had been unable to find a job in truck driving, although the Veteran reported he could drive a truck as long as he could take breaks and did not have to drive long distances.  It was also noted that the Veteran had been unable to find a job in the recording/music industry, despite having a degree in this area.  However, the Veteran's right knee condition did not prevent him from working in this area.  Rather, he had just been unable to find a job in that field so far.  As such, the examiner opined that the Veteran's right knee condition did not prevent him from obtaining full-time employment.  It would be best if he had a sedentary type job that did not require prolonged standing or walking.  

The Veteran was most recently afforded a VA examination of the right knee in April 2017.  The Veteran reported that his knee pain was "inside the knee, outside the knee, in the front, and along the sides".  The Veteran also reported a fall "a few weeks ago" which increased his superoanterior knee pain.  He indicated that his knee was swollen and felt very tight in the joint and unstable.  He also stated that he has difficulty and pain with bending/extending the knee joint.  He reported that the knee "shifts, pops, and grinds".  He also reported that he could walk up to 3/4 of a block with his cane and knee braces, and that he could stand for about 5 minutes.  The examiner noted that the Veteran's knee condition did not cause functional impairment of extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner concluded that the Veteran's knee disability resulted in occupational impairment; however, the examiner indicated that the Veteran was able to perform seated/sedentary tasks.  

According to a July 2016 Vocational Evaluation, the Veteran's last employment was as a truck driver.  He last worked in 2009, and prior to that, work was sporadic for some period of time.  Employment in his truck driver capacity was not sedentary in nature.  As noted by the vocational consultant, the Veteran's occupational title as truck driver required medium physical labor, which involved frequent heavy lifting and frequent reaching, handling, and fingering.  See July 2016 Vocational Evaluation at page 4.  As previously noted, with regard to his education level, the Veteran has a bachelor's degree in music.  

The Board further notes that TDIU analysis must take into account the individual veteran's education, training, and work history, and is a question for adjudicators and not medical personnel.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, and he certainly had some marginal employment over the years, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.  While the Veteran has a music degree, his work background and training largely involve physical labor.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the service-connected right knee disabilities rendered the Veteran unable to maintain substantially gainful employment consistent with his occupational background.  As noted above, the Veteran earned a bachelor's degree in music but worked as a truck driver.  The Board notes that such a profession requires constant movement and physical labor.  The VA examinations revealed that the Veteran's right knee disabilities interfered with his ability to perform physical tasks, and as a result, the VA examiners of record noted that the Veteran would be limited to sedentary tasks.  The Board notes that while the Veteran has a music degree, his work background and training largely involve physical labor, as he was a truck driver for the majority of his post-service career.  Thus, given the Veteran's training and work experience, which is limited to physical occupations involving medium to heavy labor, the Board finds that his service-connected disabilities combined make him incapable of obtaining and maintaining gainful employment.  

In sum, the Board is satisfied that the service-connected disabilities have been so severe as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his occupational background.  Accordingly, an award of TDIU is warranted.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder is denied.  

Entitlement to a disability rating in excess of 10 percent for left knee strain is denied.  

Entitlement to a compensable disability rating for left knee scar is denied.  

Entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities is denied.  

Entitlement to TDIU benefits is granted.  





____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


